Exhibit 10.3

GUARANTY

This GUARANTY, dated as of April 6, 2015 (this “Guaranty”), is made by each of
Sagent Pharmaceuticals, Inc., a Delaware corporation (“Sagent”), and Sagent
Pharmaceuticals, a Wyoming corporation (the “Company”; together with Sagent,
collectively, the “Guarantors” and individually, each a “Guarantor”), for the
benefit of JPMorgan Chase Bank, N.A. (“JPMC”), and each of the Lending
Installations (as defined below) (together with the successors and assigns of
JPMC and each Lending Installation, collectively, the “Creditors” and
individually, each a “Creditor”). As used in this Guaranty, the term “JPMC
Chinese Affiliate” means JPMorgan Chase Bank (China) Company Limited, together
with its branches (including its Shanghai Branch), offices, facilities and
affiliates.

RECITALS:

WHEREAS, Guarantors, the lenders from time to time party thereto and JPMC, as
administrative agent, are parties to that certain Credit Agreement dated as of
October 31, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the lenders party
thereto have agreed to make loans and other financial accommodations available
to Guarantors subject to the terms thereof;

WHEREAS, Sagent is the direct parent and the Company is an affiliate of Sagent
(China) Pharmaceuticals Co. Ltd. (“Borrower”) and each Guarantor has determined
that executing this Guaranty is necessary or convenient to the conduct,
promotion or attainment of its business and corporate purposes and that it is
otherwise in its interest, financial or otherwise, to execute this Guaranty;

WHEREAS, Borrower and JPMC Chinese Affiliate are entering into a Fixed Assets
Committed Loan Facility Offer Letter and Fixed Assets Committed Loan Facility
Offer Letter Standard Terms and Conditions of April 6, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “SCP Loan
Agreement”) as part of the SCP Loan Facility (as defined in the Credit
Agreement) pursuant to which Creditors will make certain loans and other
financial accommodations to or for the benefit of Borrower;

WHEREAS, Creditors have required as a condition precedent to its making of the
loans and other financial accommodations set forth in the SCP Loan Agreement and
the SCP Loan Facility that each Guarantor executes and delivers this Guaranty to
guaranty the payment and performance of Borrower’s indebtedness and obligations
to Creditors under the SCP Loan Agreement and the SCP Loan Facility;

WHEREAS, each Guarantor acknowledges that such Guarantor will receive
substantial direct and indirect benefits by reason of the making of loans to
Borrower as provided in the SCP Loan Agreement and the SCP Loan Facility; and

WHEREAS, each Guarantor has agreed to guaranty the payment and performance of
Borrower’s indebtedness and obligations to Creditors under the SCP Loan
Agreement and the SCP Loan Facility on the terms set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce
Creditors to enter into the SCP Loan Agreement and the SCP Loan Facility and to
make the loans and extend other financial accommodations to Borrower under the
SCP Loan Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Guarantor hereby agrees
with Creditors, as follows:

1. Incorporation of Recitals; Defined Terms. The foregoing recitals are
incorporated herein by this reference. Capitalized terms used in this Guaranty
without definition shall have the respective meanings ascribed to such terms in
the Credit Agreement.

2. Guaranty. Each Guarantor hereby agrees that it is liable for, and, as a
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to Creditors, the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
SCP Obligations (as defined below) and all costs and expenses, including,
without limitation, all court costs and reasonable attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by any Creditor in endeavoring to collect all or any part of
the SCP Obligations from, or in prosecuting any action against, Borrower, any
Guarantor or any other guarantor of all or any part of the SCP Obligations (such
costs and expenses, together with the SCP Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of the
Guarantors). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Guaranty apply to and may be enforced by
any Creditor or by or on behalf of any Lending Installation of any Creditor that
extended any portion of the Guaranteed Obligations. As used herein, “SCP
Obligations” means all unpaid principal of and accrued and unpaid interest on
the loans under the SCP Loan Facility (including pursuant to the SCP Loan
Agreement), all accrued and unpaid fees and all Creditor Expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of Borrower to any
Creditor or any indemnified party, individually or collectively, existing on the
date hereof or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Guaranty, the SCP Loan Agreement or the SCP Loan
Facility or in respect of any of the loans made or reimbursement or other
obligations incurred thereunder. Each Guarantor acknowledges that, without
limiting the scope of the foregoing or any other provision of this Guaranty,
including any provisions in the paragraph below captioned “Payments Generally,”
the term “Guaranteed Obligations” includes, but is not limited to, any loss that
any Creditor may incur with respect to the Guaranteed Obligations on account of
prohibitions or limitations that may exist from time to time under the laws or
regulations of the State Administration of Foreign Exchange (“SAFE”) or other
regulatory authorities in the Peoples Republic of China (“PRC”) including with
respect to the conversion into Renminbi (“RMB”) of U.S. dollars that may be paid
by any Guarantor to any Creditor to satisfy any of such Guarantor’s

 

-2-



--------------------------------------------------------------------------------

obligations under this Guaranty. This Guaranty is secured by all of the
Collateral as more fully provided in the Security Agreement and the other
applicable Loan Documents and subject to the terms and conditions therein.

3. Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require any other guarantor of,
or any other Person obligated for, all or any part of the Guaranteed Obligations
(each, including each Guarantor, an “Obligated Party”), or otherwise to enforce
its payment against any collateral securing all or any part of the Guaranteed
Obligations. The Guaranteed Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Guarantor, upon (a) the acceleration of the
maturity of the loans under the Credit Agreement or the SCP Loan Agreement,
(b) an involuntary proceeding is commenced or an involuntary petition is filed
seeking (i) liquidation, reorganization or other relief in respect of a Borrower
or any Guarantor or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any
Guarantor or for a substantial part of its assets, and, in any such case, such
proceeding or petition is continuing undismissed for sixty (60) days or an order
or decree approving or ordering any of the foregoing is entered, (c) Borrower or
any Guarantor (i) voluntarily commences any proceeding or files any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Borrower or Guarantor for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing or (d) Borrower or any Guarantor
become unable, admit in writing its inability, or publicly declare its intention
not to, or fail generally to pay its debts as they become due, and each Creditor
is free to enforce any rights or remedies it has under this Guaranty as to the
Borrower or any Guarantor, and to demand payment or other performance from each
Guarantor in regard to the Borrower or any Guarantor. If the Maturity Date (as
defined in the Credit Agreement) has occurred or Borrowers have terminated the
Commitments pursuant to Section 2.09(b) of the Credit Agreement, and in either
case, Borrowers are in compliance with Section 2.09(h) of the Credit Agreement
(including without limitation provision of cash collateral to secure the China
Guaranty Obligations described in Section 2.09(h) of the Credit Agreement (the
“Guaranty Cash Collateral”)), notwithstanding anything to the contrary in this
Guaranty or any other Loan Document, the Creditors aggregate recovery under this
Guaranty shall be limited to (x) an amount equal to the then outstanding
Guaranty Cash Collateral plus (y) all Creditor Expenses incurred by or on behalf
of any Creditor in enforcing the obligations of Guarantors under this Guaranty.

4. No Discharge or Diminishment of Guaranty.

(a) Except as otherwise provided for herein, the obligations of Guarantors
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment

 

-3-



--------------------------------------------------------------------------------

or termination for any reason (other than the indefeasible payment in full in
cash of the Guaranteed Obligations (other than contingent obligations (excluding
outstanding commitments under the SCP Facility which have not been cash
collateralized pursuant to Section 2.09(h) of the Credit Agreement) for which no
claim has been asserted)), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Guarantor may have at any time against any Obligated
Party, the Creditors or any other Person, whether in connection herewith or in
any unrelated transactions.

(b) The obligations of Guarantors hereunder are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c) Further, the obligations of Guarantors hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Creditor to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of Borrower for all or any part of the Guaranteed Obligations or any
obligations of any Obligated Party liable for any of the Guaranteed Obligations;
(iv) any action or failure to act by any Creditor with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations (other than contingent obligations (excluding outstanding
commitments under the SCP Facility which have not been cash collateralized
pursuant to Section 2.09(h) of the Credit Agreement) for which no claim has been
asserted)).

5. Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
Borrower or unenforceability of all or any part of the Guaranteed Obligations
from any cause, or the cessation from any cause of the liability of the
Borrower, or any other Obligated Party, other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than contingent obligations
(excluding outstanding commitments under the SCP Facility which have not been
cash collateralized pursuant to Section 2.09(h) of the Credit Agreement) for
which no claim has been asserted). Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person

 

-4-



--------------------------------------------------------------------------------

against any Obligated Party or any other Person. Each Guarantor confirms that it
is not a surety under any state law and shall not raise any such law as a
defense to its obligations hereunder. Any Creditor may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of any Guarantor under
this Guaranty except to the extent the Guaranteed Obligations (other than
contingent obligations (excluding outstanding commitments under the SCP Facility
which have not been cash collateralized pursuant to Section 2.09(h) of the
Credit Agreement) for which no claim has been asserted) have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any Obligated Party or any security.

6. Rights of Subrogation. No Guarantor will assert any right, claim or cause of
action, including, without limitation, a claim of subrogation, contribution or
indemnification, that it has against any Obligated Party or any collateral,
until Guarantors have fully performed all its obligations to the Creditors.

7. Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise (including pursuant to any settlement entered into by any Creditor in
its discretion), each Guarantor’s obligations under this Guaranty and any
provision of any Loan Document or the SCP Facility with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not any Creditor is in possession of this Guaranty. If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Guarantors
forthwith on demand by any Creditor.

8. Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s’ financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs under this Guaranty, and agrees that no Creditor shall have
any duty to advise any Guarantor of information known to it regarding those
circumstances or risks.

9. Termination Any Creditor may continue to make loans or extend credit to the
Borrower based on this Guaranty until five (5) days after it receives written
notice of termination from each Guarantor. Notwithstanding receipt of any such
notice, each Guarantor will continue to be liable to Creditors for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of such Guaranteed Obligations.

 

-5-



--------------------------------------------------------------------------------

10. Taxes. Each payment of the Guaranteed Obligations will be made by each
Guarantor without withholding for any Taxes, unless such withholding is required
by law. If any Guarantor determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by the applicable Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 10), an
applicable Creditor receives the amount it would have received had no such
withholding been made.

11. Maximum Liability. Notwithstanding any other provision of this Guaranty, the
amount guaranteed by any Guarantor hereunder shall be limited to the extent, if
any, required so that its obligations hereunder shall not be subject to
avoidance under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Guarantor’s obligations hereunder pursuant to the preceding sentence, it is
the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which any Guarantor may have under this
Guaranty, any other agreement or applicable law shall be taken into account.

12. Contribution.

(a) To the extent that a Guarantor shall make a payment under this Guaranty
which, taking into account all other payments then previously or concurrently
made by any other guarantor of the Guaranteed Obligations (any such payment, a
“Guarantor Payment”), exceeds the amount which otherwise would have been paid by
or attributable to such Guarantor if such other guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
contingent obligations (excluding outstanding commitments under the SCP Facility
which have not been cash collateralized pursuant to Section 2.09(h) of the
Credit Agreement) for which no claim has been asserted), each Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other guarantor of the Guaranteed Obligations for the amount
of such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any guarantor of
the Guaranteed Obligations shall be equal to the excess of the fair saleable
value of the property of such guarantor over the total liabilities of such
guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other guarantors
as of such date in a manner to maximize the amount of such contributions.

 

-6-



--------------------------------------------------------------------------------

(c) This Section 12 is intended only to define the relative rights of the
guarantors of the Guaranteed Obligations, and nothing set forth in this
Section 12 is intended to or shall impair the obligations of the guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of their applicable guaranty of the
Guaranteed Obligations.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the guarantor or guarantors
to which such contribution and indemnification is owing.

(e) The rights of the indemnifying guarantors against other guarantors under
this Section 12 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash (other than contingent obligations (excluding
outstanding commitments under the SCP Facility which have not been cash
collateralized pursuant to Section 2.09(h) of the Credit Agreement) for which no
claim has been asserted).

13. Liability Cumulative. The liability of each Guarantor under this Guaranty is
in addition to and shall be cumulative with all liabilities of each Loan Party
to any Creditor under this Guaranty and the other Loan Documents to which any
Guarantor is a party or any other document, instrument or agreement with any
Creditor to which any Guarantor is a party, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

14. Keepwell. Each Qualified ECP Guarantor hereby absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Guarantee in respect of a Swap Obligation (provided,
however, that the Qualified ECP Guarantor shall only be liable under this
Section 14 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 14 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). Except as otherwise
provided herein, the obligations of the Qualified ECP Guarantor under this
Section 14 shall remain in full force and effect until the termination of all
Swap Obligations. The Qualified ECP Guarantor intends that this Section 14
constitute, and this Section 14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

15. Representations and Warranties. Each Guarantor represents and warrants to
each Creditor that:

(a) Authorization; Enforceability. The transactions contemplated by this
Guaranty are within such Guarantor’s organizational powers and have been duly
authorized by all necessary organizational actions and, if required, actions by
equity holders. This Guaranty has been duly executed and delivered by such
Guarantor and constitutes a legal, valid and binding

 

-7-



--------------------------------------------------------------------------------

obligation of such Guarantor, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) Governmental Approvals; No Conflicts. The transactions contemplated by this
Guaranty (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (A) such as
have been obtained or made and are in full force and effect, (B) filings
necessary to perfect Liens created pursuant to the Security Agreement and
(C) the failure of which to obtain or make could not reasonably be expected to
result in a Material Adverse Effect, (ii) will not violate any Requirement of
Law applicable to any Guarantor, except as could not reasonably be expected to
result in a Material Adverse Effect, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Guarantor or the assets of any Guarantor, or give rise to a right thereunder to
require any payment to be made by any Guarantor in any material respect, and
(iv) will not result in the creation or imposition of any Lien on any asset of
any Guarantor, except Liens created pursuant to the Security Agreement.

(c) Solvency. Immediately after giving effect to this Guaranty on the date
hereof, (i) the fair value of the assets (on a going concern basis) of the
Company (individually) and Guarantors (taken as a whole), at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property (on a going concern basis)
of the Company (individually) and Guarantors (taken as a whole) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Company (individually)
and Guarantors (taken as a whole) will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company (individually) and Guarantors (taken
as a whole) will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted after the date hereof.

(d) Additional Representations. Each of the representations and warranties of
the Guarantors set forth in in the Loan Documents are true and correct in all
material respects as of the date hereof (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects).

16. Modification. The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of Creditors (or
JPMC on behalf of Creditors).

17. Costs and Expenses. Each Guarantor agrees to pay promptly following written
demand all reasonable and documented costs and expenses incurred by or on behalf
of any

 

-8-



--------------------------------------------------------------------------------

Creditor (including the costs and expenses of a single counsel to the Creditors,
taken as a whole, plus one additional local counsel and one additional
specialist counsel in each other jurisdiction and with respect to each specialty
(and, in light of actual or perceived conflicts of interest or the availability
of different claims or defenses, one additional counsel for each similarly
affected group of Creditors (taken as a whole) and, if necessary, one additional
local counsel and one additional specialist counsel in each relevant
jurisdiction and with respect to each specialty for such affected group of
Creditors) in enforcing the obligations of Guarantors under this Guaranty (such
costs and expenses collectively, “Creditor Expenses”).

18. Joinder. Each Guarantor agrees that any action to enforce this Guaranty may
be brought against such Guarantor without any joinder of Borrower in such
action.

19. Severability. Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

20. Notices.

(a) All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile or email transmission, as follows:

If to Guarantors at:

c/o Sagent Pharmaceuticals

1901 North Roselle Road, Suite 700

Schaumburg, Illinois 60195

Attention: Jonathon Singer, EVP and CFO

Facsimile No: (847) 908-6999

Email: jsinger@Sagentpharma.com

If to any Creditor at:

c/o Chase Business Credit

10 South Dearborn Street, 22nd Floor

Chicago, Illinois 60603

Attention: Kelli Lattanzio, Account Executive - Sagent

Facsimile No: (312) 732-7599

Email: kelli.s.lattanzio@chase.com

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile or email transmission shall be
deemed to have been given when sent, provided that if not given during normal
business hours of the recipient, such notice or communication shall be deemed to
have been given at the opening of business on the next Business Day of the
recipient, or (iii) delivered through Electronic Systems to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

-9-



--------------------------------------------------------------------------------

(b) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.

21. Lending Installations. JPMC may designate, in its sole discretion, one or
more of its and/or JPMorgan Chase & Co.’s offices, branches, facilities, parent
company(ies), subsidiaries or affiliates (each, including JPMC, a “Lending
Installation”) that is or are to make and book any of the Guaranteed Obligations
or hold any security interests with respect thereto on behalf of any Lending
Installation and for whose account payments are to be made, and may change any
of them from time to time, and each Guarantor, JPMC and each Lending
Installation agrees and consents thereto. JPMC shall endeavor to provide the
Guarantors written notice of any new Lending Installation hereunder but the
failure to provide such notice shall not cause such entity to fail to be a
Lending Installation hereunder; provided however, that JPMC shall provide
written notice to Guarantors of all Lending Installations holding Guaranteed
Obligations or any security interests with respect thereto promptly after the
occurrence of any enforcement of this Guaranty by JPMC or any Creditor. Each
Guarantor, JPMC and each Lending Installation agrees that all terms of this
Guaranty and any documents, instruments or agreements related thereto (including
without limitation the Security Agreement) shall apply to, be for the benefit
of, and be enforced by or on behalf of JPMC, any Lending Installation or their
successors and assigns. For the avoidance of doubt, without limiting the scope
of the foregoing, the term “Lending Installation” includes, but is not limited
to, the JPMC Chinese Affiliate.

22. Payments Generally.

(a) All payments by Guarantors shall be made in the manner, at the place and in
the currency (the “Payment Currency”) required by the SCP Loan Agreement or SCP
Loan Facility; provided, however, that (if the Payment Currency is other than
U.S. dollars) a Guarantor may, at its option (or, if for any reason whatsoever a
Guarantor is unable to effect payments in the foregoing manner, such Guarantor
shall be obligated to) pay to JPMC at its principal office the equivalent amount
in U.S. dollars computed at the selling rate of JPMC or a selling rate chosen by
JPMC, most recently in effect on or prior to the date the Guaranteed Obligations
becomes due, for cable transfers of the Payment Currency to the place where the
Guaranteed Obligations is payable. In any case in which any Guarantor makes or
is obligated to make payment in U.S. dollars, Guarantors shall hold each
Creditor harmless from any loss incurred by such Creditor arising from any
change in the value of U.S. dollars in relation to the Payment Currency between
the date the Guaranteed Obligations becomes due and the date such Creditor is
actually able, following the conversion of the U.S. dollars paid by Guarantors
into the Payment Currency and remittance of such Payment Currency to the place
where such Guaranteed Obligations is payable, to apply such Payment Currency to
such Guaranteed Obligations.

(b) Without limiting the scope of the preceding paragraph, if for the purposes
of obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor under this Guaranty in a Payment Currency (the “specified currency”)
into another currency, each

 

-10-



--------------------------------------------------------------------------------

Guarantor agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures, JPMC could purchase the specified currency with such other currency
at an office of JPMC chosen by JPMC in its sole discretion on the Business Day
preceding that on which a final, non-appealable judgment is given. The
obligations of Guarantors in respect of any sum due to any Creditor shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the business day following receipt by such
Creditor of any sum adjudged to be so due in such other currency such Creditor
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to the applicable
Creditor in the specified currency, each Guarantor agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Creditor against such loss.

23. Warranty and Covenant Re PRC SAFE Regulation.

(a) Each Guarantor agrees (i) to comply with, and (with respect to Sagent) to
cause the Borrower to comply with, all laws, regulations and rules of SAFE or
other governmental authorities in the PRC; and (ii) to do all acts necessary,
and (with respect to Sagent) to cause the Borrower to do all acts necessary, so
as to permit an applicable Creditor, to convert into RMB all amounts that may be
paid to such Creditor to satisfy any Guarantor’s obligations under this
Guaranty, including, without limitation, maintaining a sufficient net asset
value of the Borrower as indicated in its audited financial statements of the
immediately preceding financial year and/or “Borrowing Gap” (as defined below)
available for the enforcement of this Guaranty.

(b) For the purpose of the preceding paragraph, the term “Borrowing Gap” with
respect to the Borrower means the concept of “borrowing gap” as provided under
relevant PRC laws, regulations and rules, as amended from time to time. Each
Guarantor understands that such concept may change from time to time and has
obtained all necessary independent professional advice as it considers
appropriate.

(c) Nothing in the foregoing shall be construed as modifying, limiting,
conditioning, or otherwise derogating either from any rights or remedies that
any Creditor otherwise has or may have under this Guaranty or from any
obligations or liabilities any Guarantor otherwise has or may have under this
Guaranty in regard to the Borrower.

24. APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ), BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

25. CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

(a) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR ILLINOIS
STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT
OF

 

-11-



--------------------------------------------------------------------------------

OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
ILLINOIS STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDITOR MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF
THIS SECTION. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 20. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

26. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

27. Right of Setoff. If an Event of Default shall have occurred and is
continuing, any Creditor, is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or

 

-12-



--------------------------------------------------------------------------------

demand, provisional or final), other than Excluded Accounts, at any time held
and other obligations at any time owing by such Creditor to or for the credit or
the account of any Guarantor against any of and all the Guaranteed Obligations
held by such Creditor, irrespective of whether or not such Creditor shall have
made any demand under this Guaranty or any other Loan Document and although such
obligations may be unmatured. The rights of each Creditor under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Creditor may have.

[Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first above written.

 

SAGENT PHARMACEUTICALS, a Wyoming corporation, as a Guarantor By: /s/ Jeffrey
Greve Name: Jeffrey Greve Title: Vice President, Controller SAGENT
PHARMACEUTICALS, INC., a Delaware corporation, as a Guarantor By: /s/ Jeffrey
Greve Name: Jeffrey Greve Title: Vice President, Controller

 

Signature Page to Guaranty